— Appeal by the defendant from two judgments of the Supreme Court, Queens County (Clabby, J.), both rendered July 18, 1986, convicting him of criminal possession of a controlled substance in the third degree and criminal use of drug paraphernalia in the second degree under indictment No. 1002/85, and criminal sale of a controlled substance in the third degree under indictment No. 3203/85, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant has failed to preserve for appellate review his claim that the closure of the courtroom during the jury charge deprived him of his right to a public trial (see, People v Kersch, 135 AD2d 570). In any event, we find the defendant’s contention to be without merit. The trial court properly exercised its discretion in an attempt to insure that the jury’s attention was not diverted by any possible distraction during the charge (see, People v Colon, 71 NY2d 410; People v Gray, 136 AD2d 735; People v Gilmore, 135 AD2d 828; People v Zenger, 134 AD2d 640). Mollen, P. J., Mangano, Brown and Harwood, JJ., concur.